JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-12-00263-CV

                             MILDRED DUNN, Appellant

                                           V.

         PARK HARBOR IMPROVEMENT ASSOCIATION, INC., Appellee

     Appeal from the 234th District Court of Harris County. (Tr. Ct. No. 1048259).

      After inspecting the record of the court below, the Court holds that it lacks
subject-matter jurisdiction over this appeal. Accordingly, the Court dismisses the appeal.

      The Court orders that the appellant, MILDRED DUNN, pay all appellate costs.

      The Court orders that this decision be certified below for observance.

Judgment rendered August 23, 2012.

Per curiam opinion delivered by panel consisting of Justices Bland, Massengale, and
Brown.